DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Morrissey et al. (US 2020/0279629 A1) in view of Holmes et al. (US Patent No. 9,582,757 B1).
As per claim 1, Morrissey discloses a computer-implemented method for building a relational database containing question datasets and answer datasets (Fig. 12; para. 0043-0044), the method comprising: 
receiving real-world data, by a processor, the real-world data containing disparate and heterogeneous types of data (Fig. 1, element # S120-S150, para. 0032-0035); 
analyzing, by the processor, the real-world data at an atomic level (Fig. 1, para. 0031); and 
building, by the processor, an answer table based on the analyzed real- world data and populating the answer table with a real-world dataset, wherein the answer table includes a plurality of searchable fields, including at least one of an answer identification field, a label field, a value field, a tag field, a canonical identification field, and a language identification field (Fig. 1, para. 0039, 0060).  
Morrissey does not explicitly teach canonical question, canonical answer. However, Holmes teaches (col. 9, lines 30-60; col. 2, lines 50-60; col. 6, lines 14-23; col. 8, lines 44-52). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Morrissey to implement the above steps as taught by Holmes in order to enable the system to provide improve a lack of post-approval data. Motivation to do so would provide additional facts are useful to generate an answer to each question in improve a high-quality answer for question. 

As per claim 2, Morrissey discloses a computer-implemented method for rendering an answer to a query on a display of a computing device, the method comprising: 
receiving, by a processor, a plain language question from the computing device (para. 0043); 
searching, by the processor, a relational database based on the question; retrieving, by the processor, one or more answers that correspond to the question (para. 0060); and 
sending, by the processor, display rendering instructions and data to the computing device to display by a graphic user interface on the display at least one of: the one or more canonical answers, the plain language question, or the real-world data corresponding to the one or more canonical answers (para. 0061; paras. 0055-0057).
Morrissey does not explicitly teach, but Holmes teaches converting, by the processor, the plain language question to a canonical question (col. 9, lines 30-60; col. 2, lines 50-60; col. 6, lines 14-23; col. 8, lines 44-52). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Morrissey to implement the above steps as taught by Holmes in order to enable the system to provide improve a lack of post-approval data. Motivation to do so would provide additional facts are useful to generate an answer to each question in improve a high-quality answer for question. 

As per claim 3, Morrissey discloses a system for building a relational database and for rendering an answer to a query on a display of a computing device, the system comprising:
a real-world data processor arranged to analyze real-world data at an atomic level (Fig. 10, para. 0070-0071); a canonical builder arranged to build an answer table based on the analyzed real-world data and populate the answer table with answers from a real-world dataset (Fig. 1, para. 0039, 0060); 
a scorer arranged to determine a score value based on the answers and a question and prioritize the answers based on the score value (para. 0073, as “statistics and data presented in comparison with average”); and 
a circle processor arranged to create and manage access to a circle by one or more users, wherein the circle includes a group of users with a shared protocol having one or more surveys with each survey having one or more questions (para. 0050, 0066-0069 as “feedback and response outputs).
Morrissey does not explicitly teach canonical question, canonical answer. However, Holmes teaches (col. 9, lines 30-60; col. 2, lines 50-60; col. 6, lines 14-23; col. 8, lines 44-52). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Morrissey to implement the above steps as taught by Holmes in order to enable the system to provide improve a lack of post-approval data. Motivation to do so would provide additional facts are useful to generate an answer to each question in improve a high-quality answer for question. 

As per claim 4 the independent claim recites several elements that are similar to the elements recited in claim 1, except in the context of a computer-readable storage medium, respectively. Therefore, they are rejected at least for the same reasons as claim 1.

As per claim 5, the independent claim recites several elements that are similar to the elements recited in claim 2, except in the context of a computer-readable storage medium, respectively. Therefore, they are rejected at least for the same reasons as claim 2.
Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        November 15, 2022